Title: To James Madison from William C. C. Claiborne, 7 September 1808
From: Claiborne, William C. C.
To: Madison, James



(Private)
Dear Sir, 
New-Orleans, Sept. 7th. 1808.

Messrs. Daniel Clark, Workman, Kerr, Powers, Daversac & others are very intimate, and, actively employed in exciting opposition to the General and local Administrations.  Clark (with the assistance of his friends) is writing a Book, the principal object of which, probably will be, to ruin General Wilkinson, and risque his (Clark’s) Character, from the injurious suspicions, which at present attach to it; It is also supposed, that some Statements will be made by Clark, with a view to my injury.  Indeed, when I recollect his own Ill-will towards me, and that of his Councellors and friends, I could not hope, to pass, without being the victim of much calumny.  Workman and Kerr, were engaged in Burr’s conspiracy, and have since been expel’ed my presence; Daversac was strongly suspected, and to say the least of him is a most unprincipled frenchman.  Of Powers, (I can only say) that Mr. Ellicot has given a just description!  And yet Sir, these are the Men, who have most influence in fomenting in this quarter a spirit of opposition to the Government and to the Laws; They received on last evening a great acquisition to their party, by the arrival of Edward Livingston, who will no doubt, be disposed to go all lengths with this unprincipled Faction.  Many of my Countrymen at this place deserve well of their Government; among whom, there are none, who have been more uniform in support of the Administration; of the Laws, and of good order, than Benjamin Morgan, Joseph Saul and Doctor William Flood.  Mr. Grymes & Lady have arrived, and are an acquisition to our Society.  I shall render them such friendly civilities as may be in my power, and in Mr. Grymes, I doubt not, but I shall find a zealous and active supporter of the Government.  The Conduct of the Judiciary in this quarter, is really exceptionable; Judge Mathews is a Man of Sense, but he passes most of his time in the Mississippi Territory, and the Business for the most part devolves upon Judge Lewis, who is I believe an honest Man, but really so deficient in point of Judgment, that his decisions command no respect.
My friend Mr. Robertson is still in Opelousas, and very much indisped; too much so, for the present to return to this City.  Mr. Johnson, whom you some time since, introduced to my acquaintance, is employed in the Branch Bank at this place, and conducts himself with very great propriety; I possess the best dispositions to serve him, and shall do so, whenever it may be in my power.
The faction, who have so long been opposed to me, have really made me popular in the Territory.  I meet at the present period, with more General support, from the Body of the People, than I ever before experienced.  This Change (so agreeable to me) has not arisen from any peculiar merits of mine, but is attributable to the despicable character of my opponents, and the vile arts, to which they resort, to destroy those, whom they cannot influence.  I very much wish, to visit the U. States; but at this particular period, my Judgment does not approve my absence.  All is now quiet here, but there are many men, in this City, who would willingly seize the first occasion, to excite Commotion; The Burrites have become the most flaming Spanish Patriots, and are labouring to excite against the Government and its friends, all the vengeance of the enthusiastic Spaniards.
I have requested the Commanding officer at Fort Adams, to send to this post two company’s of regular Troops; The presence of a larger Military force, than is now here, is deemed desirable.
A very honest Man immediately from the Mississippi Territory informs me, that general Adair with at least thirty of his adherents, are now at Natchez, and that they do not conceal their hostility to the American Government.  Adair complains of a disposition on the part of the Atlantic States to check the prosperity of the Western Country, but felicitates himself with a hope, that the late events in Europe, may throw the Island of Cuba into the hands of Great Britain, which will give her the command of the Mississippi and of course the Western commerce, & may induce the Western Citizens to pursue their best Interest, which was to form a separate Government, bounded Eastwardly by the Alegany mountains, and to place themselves under the protection of his Brita’nick Majesty.  My informant was present when General Adair delivered sentiments to the above effect, and is of opinion, that they are approved by the Society in which he (Adair) moves.
A News paper printed in the English and Spanish Languages is to be published in this City, under the auspices of Mr. Clark, and will (it is said) be devoted to the advancement of his views.  I am Dr. Sir, With great respect & Esteem Your Obt. Servt.

William C. C. Claiborne

